Citation Nr: 0425456	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  99-08 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for deformity of the left 
femur, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to July 1958.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which confirmed and continued the assigned 30 percent 
rating for the veteran's service-connected left femur 
deformity.

The veteran provided testimony at a personal hearing before 
personnel at the RO in April 1999, a transcript of which is 
of record.



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected left femur deformity is 
manifest by malunion of the femur and resulting functional 
impairment, to include left leg pain.

3.  The veteran's service-connected left femur deformity is 
not manifest by nonunion of the femur, false joint, or loose 
motion.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
service-connected left femur deformity are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.326, 3.655, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5255 (2003); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Here, the RO sent correspondence to the veteran in April 2004 
which informed the veteran of what information and evidence 
he must submit concerning his claim for increase, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, the veteran 
has been provided with a copy of the appealed rating decision 
and the March 1999 Statement of the Case (SOC), and the 
multiple Supplemental Statements of the Case (SSOCs) which 
included notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  Further, the 
most recent SSOC in April 2004 included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the Board finds that the veteran was notified and aware 
of the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, he and his representative have had the 
opportunity to present evidence and argument in support of 
his claim, to include at the April 1999 hearing.  In 
addition, the RO obtained his VA treatment records, and he 
has been accorded multiple examinations in conjunction with 
this case, although the record reflects that he failed to 
report for the most recent examination scheduled in April 
2003.  Consequently, the Board concludes that the duty to 
assist has been satisfied to the extent possible given the 
cooperation of the veteran.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (The duty to assist is not a "one-way 
street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.); see also 38 C.F.R. §§ 3.326, 3.655.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran has asserted that the residual 
symptoms associated with his left femur are of such severity 
as to warrant a higher rating.

Service connection was established for deformity of the left 
femur by a July 1963 rating decision, evaluated as 30 percent 
disabling.  As noted by this decision, the veteran sustained 
a fracture of the left femur in March 1957 while on active 
duty, in an authorized parachute jump, and was diagnosed with 
a malunion fracture of the supracondylar femur.  This 
decision also noted that a recent VA medical examination 
showed, in part, a 1 3/4 inch shortening of the left lower 
extremity and palpable thickening of the distal left femur.  
X-rays showed evidence of an old healed fracture at the 
distal end of the femur above the condyle.

The veteran initiated his current increased rating claim in 
July 1998, and various medical records were subsequently 
obtained that covered a period from 1998 to 2003.  Among 
other things, these records note the service-connected left 
femur deformity on various occasions, as well as the 
veteran's complaints of pain.

The veteran underwent a VA joints examination in August 1998, 
at which he complained of pain in the left thigh and left 
knee.  He also reported that he could walk at least 2 to 3 
blocks without a cane.  It was indicated that he was not 
receiving treatment at that time.  Further, it was noted that 
he did experience flare-ups, but that precipitating and 
alleviating factors were not known.  Additionally, it was 
noted that he had been in a car accident in 1978, which 
resulted in a fracture of the left tibia.

On examination, it was noted that the veteran would not need 
crutches or a cane or corrective shoes, but that he would 
need a left knee brace.  He had had no episodes of 
dislocation or subluxation.  There was no evidence of 
inflammatory arthritis.  However, he did experience painful 
motion, and it was noted that he had left knee flexion to 110 
degrees and zero degrees extension.  His hips had full range 
of motion, bilaterally.  Nevertheless, the examiner stated 
that the additional limitations due to pain, fatigue, and 
weakness were not accessible.  Moreover, his left lower 
extremity was found to be 2 inches shorter than the right, 
due mostly  to the nonservice-connected malunion of the left 
tibial fracture and the service-connected malunion of the 
distal femur.  As a result of this shortening his gait was 
deviated with lurching on the left.  In addition, it was 
noted that there was no evidence of edema, effusion, 
instability, redness, heat, or abnormal movement.  There was 
mild tenderness at the lateral and posterior aspect of the 
left knee.  It was also noted that X-rays of the left knee 
showed marked deformity at the distal femur due to old 
fracture.  There was no joint effusion, but there were some 
hypertrophic changes of the left patellofemoral joint.  
Diagnoses included status-post fracture of the left femur.

At his April 1999 personal hearing, the veteran testified 
that the femur itself was healed, but that his left knee was 
jammed, that he had limited motion, that his leg was 3/4 inch 
shorter because of the broken femur, that he had calluses on 
his feet, that he had developed arthritis in his left knee 
and hip, and that he experienced joint pain.  He also 
testified that he had a knee brace, and that he used a cane 
to walk when he was in pain.  Further, he testified that his 
knee had given out on him.

The veteran underwent a new VA joints examination in May 
1999, at which the examiner noted that the medical chart was 
reviewed and summarized the history of the veteran's service-
connected left femur deformity.  At this examination, the 
veteran reported that he had pain and swelling in the left 
knee, and that he could neither walk long distances nor sit 
for a long time.  He also reported that he experienced flare-
ups, but did not know the precipitating factor.  Alleviating 
factors included elevating the left lower extremity and rest.  

On examination, it was noted that the veteran would need a 
cane and corrective shoes with 1 inch lift, left side.  It 
was noted that due to his left knee pain, he could not squat 
fully or do repeated bending.  It was further noted that he 
was able to pick up 10 to 15 pounds and walk 5 blocks, but 
then he had to stop due to left knee and low back pain.  He 
also experienced mild pain at rest, moderate pain on standing 
and walking, and sometimes severe pain when climbing stairs.  
Range of motion testing showed that left knee pain started at 
90 degrees flexion.  There was no edema.  However, there was 
mild effusion in the left knee, as well as a 15 degree 
mediolateral instability.  There was no anteroposterior 
instability, and no weakness.  There was tenderness on the 
medial posterior aspect of the left knee.  Regarding his 
gait, he was found to have no limitation on standing, but on 
walking he stayed to the left side which improved with lift 
in the shoes and cane.  He had full range of motion of the 
left hip.  Diagnoses included status-post supracondylar 
femoral fracture.

On a subsequent September 1999 VA joints examination, 
conducted by the same clinician as in May 1999, it was stated 
that there was no change in the status of the joint except 
for the left hip, which showed mild pain at the end stage of 
abduction and internal rotation.

In January 2000, the veteran underwent a VA bone examination, 
at which it was noted that his medical chart had been 
reviewed.  The veteran reported that he used a cane when he 
walked, that he could not walk more than 2 blocks, and that 
he had difficulty climbing stairs.  Further, it was noted 
that his symptoms included pain and swelling in the left 
knee, and that the left knee gave way sometimes.  It was also 
noted that he essentially had no flare-ups, but he would need 
a cane and left knee brace.

On examination, the veteran was found to have no false 
motion.  However, it was noted that he had shortening of the 
left lower extremity and intractable involvement of the left 
knee and hip.  His left lower extremity was noted as being 19 
inches from the anterior superior iliac spine to the tibial 
tubercle, whereas the right lower extremity was 20 1/4 inches.  
Although there was evidence of malunion, there was no 
evidence of nonunion.  Further, there was no loose motion, 
false joint, tenderness, drainage, edema, or redness.  
However, there was some painful motion in the left knee and 
some weakness of the left quadriceps.  Moreover, it was noted 
that he walked with an unstable gait on the left lower 
extremity, with swaying to the left due to shortening and 
malunion of the left femoral fracture.  His standing was 
found to be stable, while his walking was unstable.  
Callosities were present.  Range of motion of the left knee 
was 104 degrees flexion and zero degrees extension.  
Nevertheless, he had pain in the left knee at the end-stage 
of flexion, or at 100 degrees flexion.  He had full range of 
motion of the hips bilaterally.  In addition, he was found to 
have 1 1/4 inch shortening of the left femur due to malunion 
and angulation, and negligible shortening due to the 
nonservice-connected left tibia fracture.  There were no 
constitutional signs of bone disease.  It was also noted that 
August 1999 left knee X-rays showed old post-traumatic 
changes in the distal femur, as well as mild degenerative 
changes, patellofemoral and tibial femoral joints.  Diagnoses 
included traumatic fracture of the distal femur and left 
pubic bone; residuals malunion of the left femur, which was 
the distal left femur; 1 1/4 inch shortening of the left femur 
due to the malunion; and residual left knee mild post-
traumatic degenerative joint disease and left hip mild 
degenerative joint disease.  

The veteran was scheduled to undergo a new VA medical 
examination of his left femur in April 2003, but he failed to 
report for this examination.

The record also reflects that separate ratings were 
established for arthritis of the left knee, instability of 
the left knee, and arthritis of the left hip by a May 2000 
rating decision.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected left femur deformity is 
evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  Under this Code, malunion of 
the femur with slight knee or hip disability warrants a 10 
percent evaluation.  Malunion of the femur with moderate knee 
or hip disability warrants a 20 percent evaluation.  Malunion 
of the femur with marked knee or hip disability warrants a 30 
percent evaluation.  Fracture of surgical neck of the femur, 
with false joint or fracture of the shaft or anatomical neck 
of the femur with nonunion, without loose motion, weight 
bearing preserved with aid of brace warrants a 60 percent 
evaluation.  Fracture of the shaft or anatomical neck of the 
femur with nonunion, with loose motion, (spiral or oblique 
fracture) warrants an 80 percent evaluation.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
left femur deformity.  

As an initial matter, the Board has already noted that 
separate ratings have been established for arthritis of the 
left knee, instability of the left knee, and arthritis of the 
left hip.  Therefore, the symptomatology attributable to 
these disabilities is not for consideration in evaluating the 
severity of the service-connected left femur deformity.  See 
38 C.F.R. § 4.14 (evaluation of the same disability or 
manifestations under various diagnoses is to be avoided).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Here, the competent medical evidence has consistently shown 
that the veteran's service-connected left femur deformity is 
manifest by malunion of the femur and resulting functional 
impairment, to include left leg pain.  Nevertheless, even 
when taking into consideration the veteran's complaints of 
pain, the evidence does not support the assignment of the 
next higher rating under the relevant schedular criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Simply put, the most 
recent VA medical examination conducted in January 2000 
specifically found that the service-connected left femur 
deformity was not manifest by nonunion of the femur, false 
joint, or loose motion.  None of the other examination 
reports or treatment records appear to contain any findings 
to the contrary.  Accordingly, the veteran does not meet or 
nearly approximate the criteria for the next higher rating of 
60 percent under Diagnostic Code 5255.

The Board also concurs with the RO's determination that the 
veteran's service-connected left femur deformity does not 
warrant consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  A review of the record does not 
indicate any periods of hospitalization due to the service-
connected left femur deformity during the pendency of this 
appeal.  Moreover, the record does not indicate that he 
experiences marked interference with employment due to this 
disability.  As stated in the January 2000 VA bones 
examination, he retied as a bus driver in 1986 due to a 
personal conflict.  Consequently, the Board concludes that 
the service-connected left femur deformity does not present 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his left femur 
deformity.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
In making this determination, the Board took into 
consideration the veteran's complaints of pain, as well as 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  Despite 
these subjective complaints, the record does not contain 
objective evidence by which it can be factually ascertained 
that there is or would be any functional impairment 
attributable to the veteran's complaints of pain which would 
warrant a schedular rating in excess of the 30 percent 
evaluation currently in effect.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for deformity of the left 
femur, currently evaluated as 30 percent disabling, is 
denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



